Citation Nr: 0208710	
Decision Date: 07/30/02    Archive Date: 08/02/02

DOCKET NO.  98-14 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a stomach disorder, 
to include as due to herbicide exposure in Vietnam.

2.  Entitlement to service connection for a skin disorder, to 
include as due to herbicide exposure in Vietnam.

3.  Entitlement to service connection for a blood disorder, 
to include as due to herbicide exposure in Vietnam.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1969, with service in Vietnam from July 1968 to April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana.  The Board remanded this case 
back to the RO for further development in February and June 
of 2000, and the case has since been returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran has not been diagnosed with a stomach 
disorder that is among the disabilities that have been 
determined to be etiologically related to herbicide exposure 
in Vietnam, and there is no competent medical evidence 
suggesting an etiological relationship between a current 
stomach disorder and service.  

3.  The veteran has not been diagnosed with a skin disorder 
that is among the disabilities that have been determined to 
be etiologically related to herbicide exposure in Vietnam, 
and there is no competent medical evidence suggesting an 
etiological relationship between a current skin disorder and 
service.  

4.  The veteran has not been diagnosed with a blood disorder 
that is among the disabilities that have been determined to 
be etiologically related to herbicide exposure in Vietnam, 
and there is no competent medical evidence suggesting an 
etiological relationship between a current blood disorder and 
service.  


CONCLUSIONS OF LAW

1.  A stomach disorder was not incurred in or aggravated by 
service or incurred as secondary to herbicide exposure in 
Vietnam.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).

2.  A skin disorder was not incurred in or aggravated by 
service or incurred as secondary to herbicide exposure in 
Vietnam.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).

3.  A blood disorder was not incurred in or aggravated by 
service or incurred as secondary to herbicide exposure in 
Vietnam.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that all relevant facts have been 
properly developed in regard to the veteran's claims, and no 
further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  Specifically, the 
RO has obtained all records corresponding to medical 
treatment reported by the veteran.  In this regard, however, 
the Board notes that the veteran did not respond to a 
February 2000 letter, in which the RO requested more 
information about his history of medical treatment.  
Furthermore, although the veteran has not been afforded a VA 
examination in conjunction with his claims, the Board finds 
that, in view of the evidence described below, such an 
examination is not "necessary" in light of the provisions 
of 38 U.S.C.A. § 5103A(d) (West Supp. 2001).

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the RO 
informed him of the need for such evidence in the August 1998 
Statement of the Case.  See 38 U.S.C.A. § 5103 (West 1991 & 
Supp. 2001).  In this issuance, the RO notified the veteran 
that he would have to submit competent medical evidence 
linking his claimed disabilities to service or provide 
evidence that he had been diagnosed with disorders for which 
an etiological link to herbicide exposure had been shown.  
The RO also cited the provisions of 38 C.F.R. § 3.159 (2001), 
indicating that the VA would obtain all identifiable medical 
records (providing that the veteran provided signed release 
forms, as necessary) and that, if such efforts proved 
unsuccessful, the VA would inform the veteran that it was his 
ultimate responsibility to furnish such evidence.  See 
generally Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. 
June 19, 2002) (the VA's duties include providing a specific 
explanation of the type of evidence necessary to substantiate 
the veteran's claim and a description of which portion of 
that evidence (if any) was to be provided by the veteran and 
which portion the VA would attempt to obtain on his behalf).

Given that the actions by the RO reflect fundamental 
compliance with the newly enacted provisions of 38 U.S.C.A. 
§§ 5103 and 5103A, the Board finds that the veteran's appeal 
will not be adversely affected merely because the RO 
developed this appeal prior to, and did not inform him of, 
the enactment of the new provisions.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (2001).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2001).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).  Additionally, certain 
chronic diseases, including malignant tumors, peptic ulcers, 
and cardiovascular diseases, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1112, 1113 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309 (2001). 

VA regulations also provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era and has one of the diseases listed in 
38 C.F.R. § 3.309(e) (2001) shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
U.S.C.A. § 3.307(a)(6)(iii) (2001).  In such circumstances, 
service connection may be granted on a presumptive basis for 
the diseases listed in 38 C.F.R. § 3.309(e) (2001).  See 38 
C.F.R. § 3.307(a)(6)(ii) (2001).

The veteran was first treated for complaints of abdominal 
pain in September 1977 and then in May 1980 and on multiple 
subsequent occasions.  A March 1994 record contains an 
assessment of possible irritable bowel syndrome.  In March 
1996, the veteran was seen with complaints of stomach pain 
"since 1969," but the examiner offered no commentary as to 
the etiology of this condition.

Other than a facial scar that was present at enlistment, the 
veteran's service medical records indicate no skin 
abnormalities.  The veteran was treated for scaly patches in 
multiple areas September 1995 and assessed with probable 
seborrheic dermatitis.  Neither this treatment record nor 
subsequent records reflect any commentary as to the etiology 
of this disorder.

The veteran's service medical records are entirely negative 
for complaints of, or treatment for, any blood or blood 
pressure-related disorders.  Beginning in August 1989, the 
veteran was treated for "borderline" blood pressure.  An 
April 1994 VA heart diseases examination report contains a 
diagnosis of hypertension.  Additionally, anemia was first 
indicated in an April 1997 VA treatment record.  A March 1999 
treatment record indicates that laboratory studies revealed 
mild normocytic anemia.  None of the veteran's medical 
records indicates an etiological relationship between such 
disorders and service.

With regard to each of the veteran's claimed disorders, the 
Board initially observes that he has not been diagnosed with 
any of the disorders listed in 38 C.F.R. § 3.309(e) (2001), 
such as chloracne (or another acneform disease consistent 
with chloracne), non-Hodgkin's lymphoma, or porphyria cutanea 
tarda.  As such, the regulations concerning herbicide 
exposure and the subsequent development of certain diseases 
do not apply in this case, and the veteran's claims must be 
considered solely as direct service connection claims.  See 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

That having been noted, the veteran has submitted no 
competent medical evidence suggesting an etiological 
relationship between his claimed stomach, skin, and blood 
disorders and service.  Given the absence of such evidence, 
an examination addressing the nature and etiology of such 
disorders is not "necessary" under 38 U.S.C.A. § 5103A(d) 
(West Supp. 2001), as there is no reasonable possibility that 
a VA examination would demonstrate an etiological 
relationship between the claimed disorders and service.

Indeed, the only evidence of record supporting the veteran's 
claims is his own lay opinion, as articulated in the initial 
claim received by the RO in June 1997 and in subsequent lay 
submissions.  However, the veteran has not been shown to 
possess the requisite medical training, credentials, or other 
expertise necessary to render a diagnosis or a competent 
opinion as to medical causation.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).
As such, the veteran's lay opinion does not constitute 
competent medical evidence and lacks probative value.

Overall, the competent medical evidence of record reflects 
that the veteran has not been diagnosed with disorders of the 
stomach, skin, or blood that are among the disabilities that 
have been determined to be etiologically related to herbicide 
exposure in Vietnam, and there is no competent medical 
evidence suggesting a direct etiological relationship between 
such disorders and service.  As the preponderance of the 
evidence is against the veteran's claims for those disorders, 
these claims must be denied.  In reaching this determination, 
the Board acknowledges that the VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  
However, that doctrine is not applicable in this case because 
the preponderance of the evidence is against the veteran's 
claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b) (West Supp. 2001).   



ORDER

The claim of entitlement to service connection for a stomach 
disorder, to include as due to herbicide exposure in Vietnam, 
is denied.

The claim of entitlement to service connection for a skin 
disorder, to include as due to herbicide exposure in Vietnam, 
is denied.

The claim of entitlement to service connection for a blood 
disorder, to include as due to herbicide exposure in Vietnam, 
is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

